Atwater, J.
By the Court. This was an action for libel brought by Hemphill, the Plaintiff below, against Holley, and a verdict was rendered for the Plaintiff. The Defendant then moved for an arrest of judgment, and for a new trial, on the ground that the complaint does not state facts sufficient to constitute a cause of action. The Court below sustained the motion, and granted an order allowing a new trial. Prom this order the Plaintiff appealed to this Court.
The libel complained of is set forth as follows, viz : “ Sorry to hear it. We learn that the doors of a prominent Democrat in Chatfield have been shut against Father Hemphill, ^professed editor of the Democrat.” Thereby intending and meaning this Plaintiff,- who was then the editor of the Chatfield Democrat, a newspaper published in Chatfield aforesaid, and meaning that doors had been shut against this Plaintiff. “ Cause, petit larceny, viz: taking a few spoons at one time, and at another, a few children’s diapers from the clothes line.” Thereby intending and meaning this Plaintiff, and accusing him, this Plaintiff of having committed the crime of petit larceny. “ You should not be too hard on him, (meaning this Plaintiff) Major, for the first offence,” thereby meaning and intending this Plaintiff, &c.
The Appellant claims that there is no allegation in the complaint, that the Defendant published anything concerning the Plaintiff, except the language contained in the first quotation marks, ending with the wordDemocrat,” before the first *238innuendo, and comprising about three lines. He urges that the word “ following,” which precedes the quotation, necessarily limits the charge to those words only, and cites in support of that view Comp. Stat. p. 114, Sec. 12. That section refers to an entirely different matter from that under consideration, and neither in terms or by inference, can it have any bearing upon this question.
The cause of action in this case is the alleged publication of a certain libel of and concerning the Plaintiff. The statute requires the complaint to contain “ a statement of the facts constituting the cause of action, in ordinary and concise language, without repetition, and in such a manner as to enable a person of common understanding to know what is intended.” That the complaint sets forth a libel, or words actionable, does not seem to be denied, the only question being, whether there. is a proper allegation that the Defendant published those words. To my mind it is entirely clear that the complaint does so allege, in the manner required by statute. That a person of “ common understanding,” reading the complaint, would not know that the pleader intended to charge that all the words included in quotation marks, were the libel published by the Defendant, seems incredible. So construed, the meaning is plain and unambiguous; to attempt to give any part of those words any other construction, is to render them totally meaningless. The quotation marks of themselves show that the words are the language of some other person than the pleader, and the other language referred to is the libel published by Defendant. The complaint only differs from the approved forms in declarations for libel in this, that the pleader has not included his innuendoes in parentheses. But where the sense is clear, a verdict will not be set aside, for an error in punctuation in the pleadings.
But the Defendant is estopped from raising this objection, for he has admitted the publication of the libel, and attempted to justify in his answer. The answer alleges that “ this Defendant in answer to the complaint in this action, admits that he is one of the editors of the Chatfield Republican, and that on the 5th day of July, 1859, he did publish in said paper the words charged in said complaint.” That the Defend*239ant understood this admission to cover all the language in the complaint included in quotation marks, is evident also from the following language of the answer, viz: “ Defendant for further answer says, that he is informed and believes that before and at the time of publishing the words complained of as aforesaid, this Plaintiff and his family were reporting and stating to their neighbors and friends, that their neighbors (the prominent Democrat and Major mentioned in said publication) and his family had charged said Plaintiff and his family with petit larceny,” &c. Clearly, therefore, the Defendant when he answered, perfectly understood what were the words charged and intended to be charged as. libellous, and having undertaken to justify the whole, it is with a bad grace he now urges that the complaint can only apply to a part.
The order granting a new trial is reversed, and the cause remanded for entry of judgmentin accordance with the verdict,